54 F.3d 767
Gerald De Simone, t/a De Simone Enterprises, Inc., John A.Gamby, John R. Gamby, Ralph Fiorio, Brian Fiorio,d/b/a County Testing, Paul Melnicoff,Melanie Melnicoff, d/b/aChampion Contracting Companyv.Home Testing Labs, Inc., Dennis Parisi, Frank Mittiga,Thomas Parisi, John Does I-X, Jane Does I-X,Ehrenkrantz & Company, Deleon, Ennis &Cavuoto, Kenneth Weber,Coopers and Lybrand
NO. 94-5538
United States Court of Appeals,Third Circuit.
Apr 10, 1995

Appeal From:  D.N.J., No. 90-01283,
Sarokin, J.


1
AFFIRMED.